Order of Surrogate’s Court, New York County, entered December 31, 1956, granting respondents’ motion for a further bill of particulars, order entered December 31,1956, granting respondents’ motion to take the testimony of petitioner before trial, and order entered January 18, 1957, granting petitioner’s motion to take the testimony of the respondents as to certain items, unanimously affirmed, with $20 costs and disbursements to the respondents. No opinion. Concur — Peck, P. J., Breitel, Prank, Valente and McNally, JJ.